In re Cheatham, Willie; — Defendant(s); applying for reconsideration of this court’s action dated November 26, 1990, 569 So.2d 990; Parish of Orleans, Criminal District Court, Div. “C”, No. 329-527.
Reconsideration denied. Relator has not made the requisite showing of particularized need sufficient to warrant granting him free copies of the documents he seeks. If relator wishes to purchase any doc*45uments or transcripts contained in his record, he should submit a request for a cost estimate to the Clerk of the Criminal District Court.